








Exhibit 10.6















--------------------------------------------------------------------------------



LIMITED LIABILITY COMPANY AGREEMENT






OF






SH EMPLOYEECO LLC










Dated as of July 1, 2012





--------------------------------------------------------------------------------




















































1

--------------------------------------------------------------------------------










LIMITED LIABILITY COMPANY AGREEMENT
OF SH EMPLOYEECO LLC


TABLE OF CONTENTS


Page


ARTICLE 1.  FORMATION OF THE COMPANY
1


Section 1.1    Formation of the Company
1


Section 1.2    Name
1


Section 1.3    Business of the Company
1


Section 1.4    Location of Principal Place of Business
2


Section 1.5    Registered Agent
2


Section 1.6    Term
2


 
 
ARTICLE 2.  DEFINITIONS
2


Section 2.1    Definitions
2


Section 2.2    Rules of Interpretation
8


 
 
ARTICLE 3.  INTERESTS AND CAPITAL CONTRIBUTIONS
8


Section 3.1    Issuance of Interests and Capital Contributions
8


Section 3.2    Vesting of Units
9


Section 3.3    Interest on Capital Contributions    
10


Section 3.4    Withdrawal and Return of Capital Contributions
10


Section 3.5    Forfeiture of Units Upon Adjustment Event
10


 
 
ARTICLE 4.  ALLOCATION OF NET INCOME AND NET LOSS
10


Section 4.1    General
10


Section 4.2    Other Allocation Provisions
11


Section 4.3    Allocations for Income Tax Purposes
13


Section 4.4    Withholding
13


Section 4.5    Allocation Adjustments
13


 
 
ARTICLE 5.  DISTRIBUTIONS    
14


Section 5.1    Distributions
14


Section 5.2    Tax Distributions
14


Section 5.3    Limitations on Distributions
14


Section 5.4    Reserves.
15


 
 
ARTICLE 6.  BOOKS OF ACCOUNT, RECORDS AND REPORTS, FISCAL YEAR
15


Section 6.1    Books and Records
15


Section 6.2    Annual Reports
15


Section 6.3    Fiscal Year    
15


 
 
ARTICLE 7.  POWERS, RIGHTS AND DUTIES OF THE MEMBERS
15


Section 7.1    Limitations.
15






--------------------------------------------------------------------------------




Section 7.2    Liability
16


Section 7.3    Priority
16


Section 7.4    Call Right
16


Section 7.5    [RESERVED]
17


Section 7.6    Mandatory Disposition Pursuant to Gaming Laws
17


 
 
ARTICLE 8.  POWERS, RIGHTS AND DUTIES OF THE MANAGER
18


Section 8.1    Authority
18


Section 8.2    Officers, Agents and Employees
18


Section 8.3    Company Funds
19


Section 8.4    Other Activities and Competition
19


Section 8.5    Nature and Validity of Transactions with the Manager and
Affiliates
19


Section 8.6    Exculpation
19


Section 8.7    Limits on the Power of the Manager
20


Section 8.8    Tax Matters Partner
20


Section 8.9    Indemnification of the Manager, Officers and Agents
20


Section 8.10    Liability
21


Section 8.11    Expenses
21


Section 8.12    Standard of Care
21


Section 8.13    Replacement Manager
21


 
 
ARTICLE 9.  TRANSFERS OF INTEREST BY MEMBERS
21


Section 9.1    General.
21


Section 9.2    Indirect Transfers.
21


Section 9.3    Gaming Approvals.
22


 
 
ARTICLE 10.  RESIGNATION OF MEMBERS; TERMINATION OF COMPANY; LIQUIDATION AND
DISTRIBUTION OF ASSETS
22


Section 10.1    Resignation of Members.
22


Section 10.2    Dissolution of Company
22


Section 10.3    Distribution in Liquidation.
23


Section 10.4    Final Reports.
24


Section 10.5    Rights of Members.
24


Section 10.6    Deficit Restoration.
24


Section 10.7    Termination.
24


 
 
ARTICLE 11.  NOTICES AND VOTING
25


Section 11.1    Notices
25


Section 11.2    Voting
25


 
 
ARTICLE 12.  AMENDMENT OF AGREEMENT
25


Section 12.1    Amendments
25


Section 12.2    Amendment of Certificate
25


Section 12.3    Power of Attorney.
25


 
 
ARTICLE 13.  MISCELLANEOUS
26




i

--------------------------------------------------------------------------------




Section 13.1    Confidentiality
26


Section 13.2    Entire Agreement
26


Section 13.3    Governing Law
26


Section 13.4    Severability
26


Section 13.5    Effect
26


Section 13.6    Captions
26


Section 13.7    Counterparts
27


Section 13.8    Waiver of Partition
27


Section 13.9    Waiver of Trial by Jury.
27


Section 13.10    Waiver of Judicial Dissolution
27


Section 13.11    Binding Arbitration
27




ii

--------------------------------------------------------------------------------












































    





iii

--------------------------------------------------------------------------------




    
LIMITED LIABILITY COMPANY AGREEMENT


OF


SH EMPLOYEECO LLC
This LIMITED LIABILITY COMPANY AGREEMENT of SH EMPLOYEECO LLC dated as of July
1, 2012, by and among the Members listed on the signature pages hereto and
Station Holdco LLC, a Delaware limited liability company (“Holdco”), as Manager.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in Section 2.1.
RECITALS
WHEREAS, the Certificate of Formation of the Company was filed with the Office
of the Secretary of State of Delaware on December 16, 2011; and
WHEREAS, the Members desire to enter into a Limited Liability Company Agreement
on the terms and conditions herein set forth.


AGREEMENT
NOW, THEREFORE, in consideration of the promises and covenants contained herein,
the parties hereto agree as follows:


ARTICLE 1. FORMATION OF THE COMPANY


Section 1. 1Formation of the Company. The Company was formed as a limited
liability company under the Act by the filing of the Certificate with the Office
of the Secretary of State of Delaware on December 16, 2011. The Company shall
accomplish all filing, recording, publishing and other acts necessary or
appropriate for compliance with all requirements for operation of the Company as
a limited liability company under this Agreement and the Act and under all other
laws of the State of Delaware and such other jurisdictions in which the Company
determines that it may conduct business.


Section 1. 2Name. The name of the Company is “SH Employeeco LLC,” as such name
may be modified from time to time by the Manager as it may deem advisable.


Section 1. 3Business of the Company. Subject to the limitations on the
activities of the Company otherwise specified in this Agreement, the purpose and
business of the Company shall be:


(a)to acquire, own and hold Station Holdco Profit Units and to perform all of
the duties and obligations and to exercise all authority and rights of the
“Profit Unit Member” under and in accordance with the Station Holdco LLC
Agreement; and

1

--------------------------------------------------------------------------------




(b)to engage in any activity and to exercise any powers permitted to limited
liability companies under the laws of the State of Delaware that are related or
incidental to the foregoing and necessary, advisable, appropriate or expedient
to accomplish the foregoing.


Section 1. 4Location of Principal Place of Business. The location of the
principal place of business of the Company shall be 1505 S. Pavilion Center
Drive, Las Vegas, Nevada 89135 or such other location as may be determined by
the Manager. In addition, the Company may maintain such other offices as the
Manager may deem advisable at any other place or places within or without the
State of Delaware.
Section 1. 5Registered Agent. The registered agent for the Company shall be The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801 or such other registered agent as the Manager may
designate from time to time.


Section 1. 6Term. The term of the Company commenced on the date of filing of the
Certificate, and shall be perpetual unless the Company is earlier dissolved and
terminated in accordance with the provisions of this Agreement.


ARTICLE 2. DEFINITIONS


Section 2.1.Definitions. The following terms used in this Agreement shall have
the following meanings.
“AAA” has the meaning set forth in Section 13.11.
“Act” means the Delaware Limited Liability Company Act, 6 Del. Code §18-101, et
seq., as in effect on the date hereof and as it may be amended hereafter from
time to time.
“Additional Members” has the meaning set forth in Section 3.1(a).
“Adjusted Capital Account” has the meaning set forth in Section 4.2.
“Adjustment Event” has the meaning set forth in the Plan.
“Affected Member” has the meaning set forth in Section 3.5.
“Affiliate” means, with respect to another Person, (i) any Person directly or
indirectly owning, Controlling or holding with power to vote 10% or more of the
outstanding voting securities of or equity or beneficial interests in such other
Person, (ii) any Person 10% or more of whose outstanding voting securities or
equity or beneficial interests are directly or indirectly owned, controlled or
held with power to vote by such other Person, (iii) any Person 10% or more of
whose outstanding voting securities or equity or beneficial interests are
directly or indirectly owned, Controlled or held with power to vote by a Person
directly or indirectly owning, Controlling or holding with power to vote 10% or
more of the outstanding voting securities or equity or other beneficial interest
of such other Person with whom Affiliate status is being tested, or (iv) any
Person directly or indirectly Controlling, Controlled by or under

2

--------------------------------------------------------------------------------




common Control with such other Person. Notwithstanding the foregoing, in no
event shall any Member or any of its Affiliates be deemed to be an Affiliate of
any other Member or any of its Affiliates (other than the Company) solely by
reason of such Member's control of the Company. For purposes of the foregoing,
“Control” means the possession, directly or indirectly, of the power to direct
the management or policies of a Person, whether through ownership or voting of
securities, by contract or otherwise.
“Agreement” means this Limited Liability Company Agreement, as amended, modified
or supplemented from time to time.
“Available Cash” at the time of any distribution means the excess of (a) all
cash then held by the Company to the extent not otherwise required to pay
Company expenses, including amounts payable by the Company pursuant to Section
7.4 or Section 7.6 hereof over (b) the amount of reserves established by the
Company in accordance with Section 5.4.
“Award Agreement” means, with respect to any Member, the award agreement
executed by such Member specifying the number, and governing the terms, of the
Units held by such Member.
“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to close in Las Vegas, Nevada or New
York City, New York.
“Call Closing Date” has the meaning set forth in Section 7.4(a).
“Call Member” has the meaning set forth in Section 7.4.
“Call Notice” has the meaning set forth in Section 7.4.
“Call Purchase Price” has the meaning set forth in Section 7.4(b).
“Called Units” has the meaning set forth in Section 7.4.
“Capital Account” means, with respect to each Member, the account established
and maintained for such Member on the books of the Company in compliance with
Regulation §§ 1.704-1(b)(2)(iv) and 1.704-2, as amended. Subject to the
preceding sentence, each Member's Capital Account balance shall initially equal
the amount of cash and the Contribution Value of any other property contributed
by such Member. Throughout the term of the Company, each Capital Account will be
(i) increased by the amount of (A) income and gains allocated to such Capital
Account pursuant to Article 4 and (B) the amount of any cash and the
Contribution Value of any other property subsequently contributed to such
Capital Account, and (ii) decreased by the amount of (A) losses and deductions
allocated to such Capital Account pursuant to Article 4 and (B) the amount of
cash and the Distribution Value of any other property distributed or transferred
from such Capital Account pursuant to Article 3, 5 or 10.
“Capital Contribution” means a contribution to the capital of the Company.

3

--------------------------------------------------------------------------------




“Certificate” means the Certificate of Formation of the Company, as amended,
modified or supplemented from time to time.
“Change of Control” has the meaning set forth in the Plan.
“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any succeeding law).
“Company” means the limited liability company formed by the filing of the
Certificate and governed by this Agreement under the name “SH Employeeco LLC.”
“Contribution Value” means the Value of a Company asset contributed by a Member
to the Company (net of liabilities secured by such contributed asset that the
Company is treated as assuming or taking subject to).
“Control” has the meaning set forth in the definition of “Affiliate” in this
Article 2.
“Controlled Affiliate” has the meaning set forth in the Equityholders Agreement.
“Distribution Value” means the Value of a Company asset distributed to a Member
by the Company (net of liabilities secured by such distributed asset that such
Member is treated as assuming or taking subject to).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
“Equityholders Agreement” means the Equityholders Agreement dated as of June 16,
2011, as amended as of July 1, 2012, by and among Station Holdco, the Company,
Station Casinos, the subsidiaries of Station Casinos party thereto, Station
Voteco LLC, and the equityholders of Station Holdco and Station Voteco LLC party
thereto, as the same may be further amended, modified, supplemented or amended
and restated from time to time.
“Fair Market Value” means, with respect to any Member's Interest, an amount
equal to the fair market value of the Interests determined based on the value
(as such term is defined in the Plan) of the Station Holdco Profit Units as
determined pursuant to the Plan.
“Fiscal Year” has the meaning set forth in Section 6.3.
“Gaming Authority” means any federal, state, local or other governmental,
regulatory or administrative authority, agency, board, commission or officials
responsible for, or involved in, the regulation of gaming or gaming activities
or the sale of liquor, in each case, that now or hereafter has jurisdiction over
all or any portion of the gaming activities of the Company or any of its
respective Affiliates.
“Gaming Laws” means any applicable provisions of all constitutions, treaties,
statutes and laws pursuant to which any Gaming Authority possesses regulatory,
licensing or permit authority or any other authority of any kind or description
over gaming within the

4

--------------------------------------------------------------------------------




jurisdiction of such Gaming Authority, and all rules, regulations, ordinances,
approvals, orders, decisions, judgments, awards and decrees of any Gaming
Authority.
“Gaming License” means all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, qualifications,
franchises and entitlements issued by any Gaming Authority necessary for or
relating to the conduct of activities or the ownership of any equity interest in
an entity engaged in activities under the Gaming Laws.
“Gross Asset Value” means, with respect to any asset, such asset's adjusted
basis for U.S. federal income tax purposes, except as follows:


(a)The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the Contribution Value;


(b)The Gross Asset Value of all Company assets shall be adjusted to equal their
respective gross Values as determined by the Manager, immediately prior to the
following times: (i) the acquisition of an interest in the Company by any new or
existing Member in exchange for more than a de minimis capital contribution to
the Company, (ii) the distribution by the Company to a Member of more than a de
minimis amount of Company assets as consideration for all or part of an interest
in the Company (including the redemption of all or any portion of a Member's
Units), (iii) the grant of an interest in the Company as consideration for the
provision of services to or for the benefit of the Company by an existing Member
acting in a Member capacity or by a new Member acting in a Member capacity or in
anticipation of being a Member (including, for the avoidance of doubt, in
connection with the issuance of any Units), and (iv) the liquidation of the
Company within the meaning of Regulation section 1.704-1(b)(2)(ii)(g)(1) (other
than pursuant to section 708(b)(1)(B) of the Code);


(c)The Gross Asset Value of any Company asset distributed to a Member shall be
the gross Value of such asset on the date of distribution as reasonably
determined by the Manager; and


(d)The Gross Asset Value of all Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such property pursuant to
section 734(b) or section 743(b) of the Code, but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulation section 1.704-1(b)(2)(iv)(m); provided, however, Gross Asset Value
shall not be adjusted pursuant to this clause (d) to the extent the Manager
determines that an adjustment pursuant to clause (b) hereof is necessary or
appropriate in connection with the transaction that would otherwise result in an
adjustment pursuant to this clause (d).
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
clause (b) or (d) hereof, such Gross Asset Value shall thereafter be adjusted by
the depreciation taken into account with respect to such asset for purposes of
computing Net Income and Net Loss and other items allocated pursuant to Article
4. Determinations of Gross Asset Value hereunder shall be made promptly
following the relevant date and, to the extent applicable, shall be based on the
Company's financial statements for the fiscal quarter ending on such relevant
date or during which such relevant date occurs, unless otherwise determined by
the Manager.

5

--------------------------------------------------------------------------------






“Indemnified Party” has the meaning set forth in Section 8.9(a).
“Interest” when used in reference to an interest in the Company, means the
entire ownership interest of a Member in the Company at any particular time,
including its interest in the capital, profits, losses and distributions of the
Company.
“Liquidator” has the meaning set forth in Section 10.2(b).
“Manager” means Station Holdco and each replacement Manager appointed pursuant
to Section 8.13.
“Member” means each of the Persons listed on the signature pages attached
hereto, as well as each Substituted Member and each Additional Member.
“Net Income” and “Net Loss,” respectively, for any period means the income or
loss of the Company for such period as determined in accordance with the method
of accounting followed by the Company for Federal income tax purposes,
including, for all purposes, any income exempt from tax and any expenditures of
the Company which are described in section 705(a)(2)(B) of the Code; provided,
however, that in determining Net Income and Net Loss and every item entering
into the computation thereof, solely for the purpose of adjusting the Capital
Accounts of the Members (and not for tax purposes), (i) any income, gain, loss
or deduction attributable to the taxable disposition of any Company asset shall
be computed as if the adjusted basis of such Company asset on the date of such
disposition equaled its Gross Asset Value as of such date, (ii) if any Company
asset is distributed in-kind to a Member, the difference between its Value and
its Gross Asset Value at the time of such distribution shall be treated as gain
or loss, (iii) any depreciation, cost recovery and amortization as to any
Company asset shall be computed by assuming that the adjusted basis of such
Company asset equaled its book value determined under the methodology described
in Regulation §1.704-1(b)(2)(iv)(g)(3) and (iv) in the event the Gross Asset
Value of any asset is adjusted pursuant to clause (b) of the definition of Gross
Asset Value, the amount of such adjustment shall be taken into account as gain
or loss from the disposition of such asset for purposes of computing Net Income
and Net Loss; and provided, further, that any item (computed with the
adjustments in the preceding proviso) allocated under Section 4.2 shall be
excluded from the computation of Net Income and Net Loss.
“Percentage Interest,” with respect to each Member shall mean the percentage
determined by dividing (i) the number of Units held by such Member by (ii) the
total number of Units outstanding.
“Person” means any individual, partnership, limited liability company,
association, corporation, trust or other entity.
“Plan” means that certain Station Holdco Profit Units Plan, effective as of July
1, 2012, as the same may be amended, modified or supplemented from time to time.
“Presumed Tax Liability” means, with respect to each Member for any Fiscal Year,
an amount equal to the product of (a) the amount of taxable income allocated by
the Company to such Member for such Fiscal Year and (b) the Presumed Tax Rate.

6

--------------------------------------------------------------------------------






“Presumed Tax Rate” for any Fiscal Year means the highest effective combined
Federal, state and local income tax rate applicable during such Fiscal Year to a
natural person residing in Las Vegas, Nevada, taxable at the highest marginal
Federal income tax rate and the highest marginal Nevada and Las Vegas income tax
rates (after giving effect to the Federal income tax deduction for such state
and local income taxes and taking into account the effects of Code sections 67
and 68).
“Regulation” means a Treasury Regulation promulgated under the Code.
“Station Casinos” means Station Casinos LLC, a Delaware limited liability
company.
“Station Holdco” means Station Holdco LLC, a Delaware limited liability company.
“Station Holdco Call” has the meaning set forth in Section 7.4.
“Station Holdco LLC Agreement” means that certain Second Amended and Restated
Limited Liability Company Agreement of Station Holdco, dated as of July 1, 2012,
as the same may be amended, modified, supplemented, replaced and amended and
restated from time to time.
“Station Holdco Profit Units” means profit units issued by Station Holdco to the
Company.
“Substituted Member” means any Person admitted to the Company as a substituted
Member pursuant to the provisions of Article 9.
“Tax Distribution” has the meaning set forth in Section 5.2.
“Tax Matters Partner” has the meaning set forth in Section 8.8.
“Taxable Members” has the meaning set forth in Section 4.2(g).
“Units” means, with respect to any Member, the Units representing a limited
liability company interest in the Company held by such Member, as described in
the applicable Award Agreement or Award Agreements.
“Unsuitable Member” has the meaning set forth in Section 7.6(d).
“Unvested Units” means, as of any date of determination, any Units that have not
become vested pursuant to the applicable Award Agreement.
“Value” of any asset or Interest, as of any date, means the fair market value of
such asset or Interest as of such date, as determined by the Manager in good
faith.
“Vested Units” means, with respect to any Member, the number of Units held by
such Member that have vested pursuant to the terms of the applicable Award
Agreement.

7

--------------------------------------------------------------------------------






Section 2.2.Rules of Interpretation. Unless the context otherwise clearly
requires: (a) a term has the meaning assigned to it; (b) “or” is not exclusive;
(c) wherever from the context it appears appropriate, each term stated in either
the singular or the plural shall include the singular and the plural, and
pronouns stated in either the masculine, feminine or neuter shall include the
masculine, feminine and neuter; (d) provisions apply to successive events and
transactions; (e) all references in this Agreement to “include” or “including”
or similar expressions shall be deemed to mean “including, without limitation”;
(f) all references in this Agreement to designated “Articles,” “Sections,”
“paragraphs,” “clauses” and other subdivisions are to the designated Articles,
Sections, paragraphs, clauses and other subdivisions of this Agreement, and the
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section, paragraph,
clause or other subdivision; and (g) any definition of or reference to any
agreement, instrument, document, statute or regulation herein shall be construed
as referring to such agreement, instrument, document, statute or regulation as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein).
This Agreement is among financially sophisticated and knowledgeable parties and
is entered into by the parties in reliance upon the economic and legal bargains
contained herein and shall be interpreted and construed in a fair and impartial
manner without regard to such factors as the party who prepared, or caused the
preparation of, this Agreement or the relative bargaining power of the parties.
Wherever in this Agreement a Member or other Person is empowered to take or make
a decision, direction, consent, vote, determination, election, action or
approval, such Member or Person is entitled to consider, favor and further such
interests and factors as it desires, including its own interests, and has no
duty or obligation to consider, favor or further any other interest of the
Company, any subsidiary of the Company or any other Member or Person. Wherever
in this Agreement a Member is permitted or required to make a decision or
determination or take an action in its “discretion” or its “judgment,” that
means that such Member may take that decision in its “sole discretion” or “sole
judgment” without regard to the interests of any other Person.


ARTICLE 3. INTERESTS AND CAPITAL CONTRIBUTIONS


Section 3.1Issuance of Interests and Capital Contributions.


(a)On the date hereof, the Company shall issue to (i) each Member other than
Station Holdco, the number of Units set forth in such Member's Award Agreement
and (ii) Station Holdco, one Unit. The Manager may authorize the issuance of
additional Units and admit additional Members (“Additional Members”) from time
to time, provided that Station Holdco shall have issued additional Station
Holdco Profit Units to the Company substantially concurrently with the issuance
of such additional Units by the Company.


(b)Notwithstanding the provisions of Section 3.1(a), no Person may be admitted
as an Additional Member if such admission would cause the Company to be treated
as an association taxable as a corporation for Federal income tax purposes,
cause the Company to be treated as a “publicly traded partnership” within the
meaning of section 7704 of the Code, violate or cause the Company to violate any
applicable Federal, state or foreign law, rule or regulation, including, without
limitation, the Securities Act of 1933, as amended, or any other

8

--------------------------------------------------------------------------------






applicable Federal, state or foreign securities laws, rules or regulations,
cause the Company to be an investment company required to be registered under
the Investment Company Act of 1940, as amended, or cause some or all of the
Company's assets to be “plan assets” or the trading and investment activity of
the Company to be subject to ERISA and/or section 4975 of the Code.


(c)Each Additional Member shall execute such documentation as required by the
Manager pursuant to which such Additional Member agrees to be bound by the terms
and provisions of this Agreement.


(d)Each Person desiring to become an Additional Member shall be admitted to the
Company upon the approval of the Manager and the delivery of a counterpart
signature page to this Agreement that has been duly executed and delivered to
the Company and any other documentation required by the Manager. The Company
shall reflect each admission authorized under this Section 3.1 by preparing an
amendment to this Agreement, dated as of the date of such admission, to reflect
such admission.


(e)Except as otherwise required by law or pursuant to this Section 3.1, no
Member shall be required to make Capital Contributions to the Company without
the prior consent of such Member and the Manager. Except as otherwise required
by law or pursuant to this Section 3.1, no Member shall be permitted to make
Capital Contributions to the Company without the prior consent of the Manager.
Section 3.2Vesting of Units.
  
(a)The Units held by any Member shall vest as set forth in such Member's Award
Agreement or Award Agreements. Any Unvested Units held by any Member shall be
automatically forfeited upon the termination of the employment of such Member by
Station Casinos or any of its Controlled Affiliates for any reason. Upon the
occurrence of a Change of Control, all Unvested Units shall immediately vest.
Each Member agrees that to the extent that there is any discrepancy between the
definition of “Change of Control” contained herein and the definition of “change
of control” contained in the employment agreement, severance agreement, change
of control agreement or similar agreement between Station Casinos or any
Controlled Affiliate of Station Casinos, on the one hand, and such Member, on
the other hand, the definition of “Change of Control” set forth herein shall
control and each such agreement shall be deemed to be amended to include the
definition of “Change of Control” set forth herein.


(b)Notwithstanding any other provision of this Agreement, (i) each Member shall,
and shall cause each of its Affiliates and transferees to, take any action
requested by the Company to ensure that the fair market value of any Station
Holdco Profit Unit at the time of issuance is treated for U.S. federal income
tax purposes as being equal to the “liquidation value” (within the meaning of
Prop. Treas. Reg. section 1.83-3(l)) of such Station Holdco Profit Unit and
(ii) without limiting the generality of the foregoing, to the extent required in
order to attain or ensure such treatment, agreeing to any condition imposed on
such Member, its Affiliates or its transferees, executing any amendment to this
Agreement or other agreements, executing any new agreement, making any tax
election or tax filing, and agreeing not to take any contrary position unless
required pursuant to applicable law. Except to the extent not permitted by law,
the Company and each Member agree to treat the Units as “profits interests”
within the meaning of

9

--------------------------------------------------------------------------------






Rev. Proc. 93-27, 1993-2 C.B. 343. Except to the extent not permitted by law, in
accordance with Rev. Proc. 2001-43, 2001-2 C.B. 191 the Company shall treat a
Member holding a Unit as the owner of such Unit from the issue date of such
Unit. Except as required pursuant to a “Determination” as defined in section
1313(a) of the Code, the Company and the Members agree not to claim a deduction
(as wages, compensation or otherwise) for the fair market value of any Unit
issued to a Member, either at the time of issuance of the Unit, or at the time
the Unit becomes substantially vested. Except to the extent not permitted by
law, the provisions of this Section 3.2(b) shall apply regardless of whether the
Member files an election pursuant to section 83(b) of the Code.


Section 3.3Interest on Capital Contributions. No Member shall be entitled to
interest on or with respect to any Capital Contribution.


Section 3.4Withdrawal and Return of Capital Contributions. Except as provided in
this Agreement, no Member shall be entitled to withdraw any part of such
Member's Capital Contribution or to receive distributions from the Company.


Section 3.5Forfeiture of Units Upon Adjustment Event. Unless otherwise expressly
provided in the employment agreement of the applicable Member with Station
Casinos or any of its Controlled Affiliates, if an Adjustment Event occurs with
respect to such Member (the “Affected Member”), then the Units held by such
Affected Member shall be forfeited by such Affected Member and the Percentage
Interest of such Affected Member shall be reduced to zero (effective as of the
date such Adjustment Event occurred).


ARTICLE 4. ALLOCATION OF NET INCOME AND NET LOSS


Section 4.1General. The Members agree to treat the Company as a partnership and
the Members as partners for Federal income tax purposes and shall file all tax
returns accordingly. Net Income or Net Loss, as the case may be, and to the
extent necessary, each item of income, gain, loss and deduction entering into
the computation thereof, for each Fiscal Year (or any other period that the
Manager deems appropriate) shall be allocated to the Members in a manner such
that the Capital Account of each Member, after giving effect to the allocations
set forth in Section 4.2, is, as nearly as possible, equal (proportionately) to
(i) the distributions that would be made if the Company were dissolved, its
affairs wound up and its assets sold for cash equal to their Gross Asset Value
(except that any Company asset that is realized in such Fiscal Year shall be
treated as if sold for an amount of cash equal to the sum of any net cash
proceeds and the Value of any property actually received by the Company in
connection with such disposition), all Company liabilities were satisfied
(limited with respect to each nonrecourse liability to the Gross Asset Value of
the assets securing such liability) and the net assets of the Company were
distributed in accordance with Section 10.3 to the Members immediately after
making such allocation (assuming, solely for purposes of this provision, that
any Unvested Units are Vested Units) minus (ii) such Member's share of
partnership minimum gain (within the meaning of Regulation § 1.704‑2(d)) and
partner nonrecourse debt minimum gain (within the meaning of Regulation §
1.704-2(i)(2)).

10

--------------------------------------------------------------------------------






Section 4.2Other Allocation Provisions.


(a)If during a Fiscal Year there is a net decrease in “partnership minimum gain”
(within the meaning of Regulation § 1.704‑2(d)) with respect to the Company,
then there shall be allocated to each Member items of income and gain of the
Company for such Fiscal Year (and, if necessary, for succeeding Fiscal Years)
equal to such Member's share of the net decrease in partnership minimum gain
(within the meaning of Regulation § 1.704-2(g)(2)), subject to the exceptions
set forth in Regulation § 1.704-2(f)(2) and (3), and to any exceptions provided
by the Commissioner of the Internal Revenue Service pursuant to Regulation §
1.704-2(f)(5), provided, that if the Company has any discretion as to an
exception provided pursuant to Regulation § 1.704-2(f)(5), the Manager may
exercise reasonable discretion on behalf of the Company. The foregoing is
intended to be a “minimum gain chargeback” provision as described in Regulation
§ 1.704‑2(f) and shall be interpreted and applied in all respects in accordance
with such Regulation.


If during a Fiscal Year there is a net decrease in partner nonrecourse debt
minimum gain (as determined in accordance with Regulation § 1.704-2(i)(3)) with
respect to the Company, then, in addition to the amounts, if any, allocated
pursuant to the preceding paragraph, any Member with a share of such partner
nonrecourse debt minimum gain (determined in accordance with Regulation §
1.704-2(i)(5)) as of the beginning of the Fiscal Year shall, subject to the
exceptions set forth in Regulation § 1.704-2(i)(4), be allocated items of income
and gain of such Fiscal Year for the Fiscal Year (and, if necessary, for
succeeding Fiscal Years) equal to such Member's share of the net decrease in the
partner nonrecourse minimum gain. The foregoing is intended to be the
“chargeback of partner nonrecourse debt minimum gain” required by Regulation §
1.704-2(i)(4) and shall be interpreted and applied in all respects in accordance
with such Regulation.


(b)If during any Fiscal Year a Member unexpectedly receives an adjustment,
allocation or distribution described in Regulation § 1.704‑1(b)(2)(ii)(d)(4),
(5) or (6), which causes or increases a deficit balance in such Member's
Adjusted Capital Account, there shall be allocated to such Member items of
income and gain (consisting of a pro rata portion of each item of income,
including gross income, and gain of the Company for such Fiscal Year) in an
amount and manner sufficient to eliminate such deficit as quickly as possible.
The foregoing is intended to be a “qualified income offset” provision as
described in Regulation § 1.704‑1(b)(2)(ii)(d) and shall be interpreted and
applied in all respects in accordance with such Regulation.
A Member's “Adjusted Capital Account,” at any time, shall equal the Member's
Capital Account at such time (x) increased by the sum of (A) the amount of the
Member's share of partnership minimum gain (as defined in Regulation §
1.704‑2(g)(1) and (3)), (B) the amount of the Member's share of partner
nonrecourse debt minimum gain (as defined in Regulation § 1.704-2(i)(5)) and (C)
any amount of the deficit balance in its Capital Account that the Member is
treated as obligated to restore pursuant to Regulation § 1.704-1(b)(2)(ii)(c)
and (y) decreased by reasonably expected adjustments, allocations and
distributions described in Regulation §§ 1.704‑1(b)(2)(ii)(d)(4), (5) and (6).
This definition shall be interpreted consistently with Regulation §
1.704-1(b)(2)(ii)(d).

11

--------------------------------------------------------------------------------






(c)Notwithstanding anything to the contrary in this Article 4,


(i)losses, deductions, or expenditures subject to Code section 705(a)(2)(B) that
are attributable to a particular partner nonrecourse liability shall be
allocated to the Member that bears the economic risk of loss for the liability
in accordance with the rules of Regulation § 1.704-2(i); and


(ii)losses, deductions, or expenditures subject to Code section 705(a)(2)(B)
that are attributable to partnership nonrecourse liabilities shall be allocated
to the Members in proportion to their Percentage Interests.


(d)(i) Notwithstanding any provision of Section 4.1, no allocation of Net Loss
shall be made to a Member if it would cause the Member to have a negative
balance in its Adjusted Capital Account. Allocations of Net Loss that would be
made to a Member but for this Section 4.2(d)(i) shall instead be made to other
Members pursuant to Section 4.1 to the extent not inconsistent with this Section
4.2(d)(i). To the extent allocations of Net Loss cannot be made to any Member
because of this Section 4.2(d)(i), such allocations shall be made to the Members
in accordance with Section 4.1 notwithstanding this Section 4.2(d)(i).
    
(ii) If any Member has a deficit in its Adjusted Capital Account, such Member
shall be specially allocated items of Company income and gain in the amount of
such deficit as rapidly as possible; provided, however, that an allocation
pursuant to this Section 4.2(d)(ii) shall be made if and only to the extent that
such Member would have a deficit in its Adjusted Capital Account after all other
allocations provided for in this Agreement have been tentatively made as if this
Section 4.2(d)(ii) were not in this Agreement.


(e)To the extent that any item of income, gain, loss or deduction has been
specially allocated pursuant to paragraph (b) or (d) of this Section 4.2 and
such allocation is inconsistent with the way in which the same amount otherwise
would have been allocated under Section 4.1, subsequent allocations under
Section 4.1 shall be made, to the extent possible and without duplication, in a
manner consistent with paragraph (a), (b), (c) or (d), which negate as rapidly
as possible the effect of all such inconsistent allocations under said paragraph
(b) or (d).


(f)Except to the extent otherwise required by the Code and Regulations, if any
Interest in the Company or part thereof is transferred in any Fiscal Year, the
items of income, gain, loss, deduction and credit allocable to such Interest for
such Fiscal Year shall be apportioned between the transferor and the transferee
in proportion to the number of days in such Fiscal Year the Interest is held by
each of them, except that if they agree between themselves and so notify the
Manager within 30 days after the transfer, then at their option and expense, (i)
all items or (ii) extraordinary items, including capital gains and losses, may
be allocated to the Person who held the Interest on the date such items were
realized or incurred by the Company.
(g)If the Company is required to pay any amount of taxes (including withholding
taxes) with respect to any of its income, such amount shall be allocated to the
Members in the same manner as the income subject to such taxes is allocated;
provided, however, that, to the extent that such amount is payable with respect
to income allocable to some (but not all) of the Members (the “Taxable
Members”), the Manager shall (i) allocate such

12

--------------------------------------------------------------------------------






amount to the Taxable Members, and (ii) cause a distribution to be made to all
Members other than the Taxable Members in a manner which takes into account the
fact that their respective allocable shares of income are not subject to the
same taxes.


(h)Any allocations made pursuant to this Article 4 shall be made in the
following order:
(i)Section 4.2(a);
(ii)Section 4.2(b);
(iii)Section 4.2(c);
(iv)Section 4.2(e);
(v)Section 4.2(g); and
(vi)Section 4.1, as modified by Section 4.2(d).
These provisions shall be applied as if all distributions and allocations were
made at the end of the Fiscal Year. Where any provision depends on the balance
of a Capital Account of any Member, such Capital Account shall be determined
after the operation of all preceding provisions for the year. These allocations
shall be made consistently with the requirements of Regulation § 1.704-2(j).


Section 4.3Allocations for Income Tax Purposes. The income, gains, losses,
deduction and credits of the Company for any Fiscal Year shall be allocated to
the Members in the same manner as Net Income and Net Loss were allocated to the
Members for such Fiscal Year pursuant to Sections 4.1 and 4.2; provided,
however, that solely for Federal, state and local income and franchise tax
purposes and not for book or Capital Account purposes, income, gain, loss and
deduction with respect to any Company asset properly carried on the Company's
books at a value other than the tax basis of such Company asset shall be
allocated in a manner determined in the discretion of the Manager, so as to take
into account (consistently with Code section 704(c) principles) the difference
between such Company asset's book basis and its tax basis.


Section 4.4Withholding. The Company shall comply with withholding requirements
under Federal, state and local law and shall remit amounts withheld to and file
required forms with the applicable jurisdictions. To the extent the Company is
required to withhold and pay over any amounts to any authority with respect to
distributions or allocations to any Member, the amount withheld shall be deemed
to be, at the option of the Tax Matters Partner, either a distribution to or a
demand loan by the Company to such Member in the amount of the withholding. In
the event of any claimed over-withholding, Members shall be limited to an action
against the applicable jurisdiction. If the amount was deemed to be a demand
loan, the Company may, at its option, (a) at any time require the Member to
repay such loan in cash or (b) at any time reduce any subsequent distributions
by the amount of such loan. Each Member agrees to furnish the Company with any
representations and forms as shall reasonably be requested by the Company to
assist it in determining the extent of, and in fulfilling, its withholding
obligations.
Section 4.5Allocation Adjustments. In the event an Adjustment Event occurs with
respect to an Affected Member or a redemption occurs pursuant to Section 7.4 or
7.6, then

13

--------------------------------------------------------------------------------






such redemption shall be deemed effective as of 12:01 a.m. on the first day of
the Fiscal Year in which such redemption occurs, and the Capital Account of such
Affected Member shall not be allocated any Net Income or Net Loss with respect
to the Units so redeemed for any period subsequent to such effective date of the
redemption. Upon any redemption of Units, the sole right of the Member with
respect to such redeemed Units shall be to receive payment therefor in
accordance with Sections 7.4 and 7.6.


ARTICLE 5. DISTRIBUTIONS


Section 5.1Distributions. Subject to the provisions of Sections 5.2 and 5.3, the
Company shall distribute Available Cash promptly following receipt thereof from
Station Holdco. Any distribution made to the Members pursuant to this Section
5.1 shall be made in proportion to their Percentage Interests; provided that no
amounts shall be distributed pursuant to this Section 5.1 with respect to
Unvested Units and any amounts that would be distributable with respect to
Unvested Units but for the proviso in this Section 5.1 shall, in the discretion
of the Manager, either be retained by the Company or distributed with respect to
the remaining Units.


Section 5.2Tax Distributions. Subject to Section 5.3, for each Fiscal Year, the
Company shall, promptly upon receipt of any tax distributions made by Station
Holdco, distribute to each Member a distribution in an amount equal to such
Member's Presumed Tax Liability for such Fiscal Year or such Member's Percentage
Interest in the total amount distributed by the Company pursuant to this Section
5.2 if the tax distributions made by Station Holdco to the Company are less than
the aggregate Presumed Tax Liability for all Members (a “Tax Distribution”). Any
amount distributed to a Member pursuant to Section 5.1 with respect to a Fiscal
Year shall reduce the amount distributable to such Member as a Tax Distribution
for such Fiscal Year. Any amount distributed pursuant to this Section 5.2 shall
be deemed to be an advance distribution of amounts otherwise distributable to
the Members pursuant to Section 5.1 and shall reduce the amounts that would
subsequently otherwise be distributed to the Members pursuant to Section 5.1 in
the order in which they would otherwise have been distributable. The holder of
an Unvested Unit shall be entitled to distributions pursuant to this Section 5.2
to the extent it has a Presumed Tax Liability by reason of being allocated
income or gain pursuant to Article 4.


Section 5.3Limitations on Distributions.
  
(a)Anything to the contrary herein notwithstanding:


(i)no distribution pursuant to this Agreement shall be made if such distribution
would result in a violation of the Act; and


(ii)no distribution shall be made to any Member if, after giving effect to such
distribution, such Member's Adjusted Capital Account (without regard to clause
(y) of the definition thereof) would be less than zero.


(b)All amounts so retained by the Company shall continue to be subject to all of
the debts and obligations of the Company. The Company shall make such
distribution (with

14

--------------------------------------------------------------------------------






accrued interest actually earned thereon) as soon as such distribution would not
be prohibited pursuant to this Section 5.3.


Section 5.4Reserves. The Company may establish reserves in such amounts and for
such time periods as the Manager determines reasonably necessary for estimated
accrued Company expenses and any contingent or unforeseen Company liabilities.
When such reserves are no longer necessary, the balance may be distributed to
the Members in accordance with this Article 5.


ARTICLE 6. BOOKS OF ACCOUNT, RECORDS
AND REPORTS, FISCAL YEAR


Section 6.1Books and Records. Proper and complete records and books of account
shall be kept by the Company in which shall be entered fully and accurately all
transactions and other matters relative to the Company's business as are usually
entered into records and books of account maintained by Persons engaged in
businesses of a like character, including the Capital Account established for
each Member. The Company books and records shall be kept in a manner determined
by the Manager in its sole discretion. The books and records shall at all times
be maintained at the principal office of the Company and shall be open to the
inspection and examination of the Members or their duly authorized
representatives for a proper purpose as set forth in section 18-305 of the Act
during reasonable business hours and at the sole cost and expense of the
inspecting or examining Member. The Company shall maintain at its principal
office and make available to any Member or any designated representative of any
Member a list of names and addresses of all Members.


Section 6.2Annual Reports. Within 120 days after the end of each Fiscal Year,
the Company shall send to each Person who was a Member at any time during such
Fiscal Year a copy of Schedule K-1 to Internal Revenue Service Form 1065 (or any
successor form) indicating such Member's share of the Company's income, loss,
gain, expense and other items relevant for Federal income tax purposes and
corresponding analogous state and local tax forms; provided, however, that such
120-day period shall be reasonably extended to the extent it is not possible to
provide the materials specified in this Section 6.2 within 120 days following
the end of a Fiscal Year due to the failure of third parties (including Station
Holdco) to provide information necessary to prepare such materials.


Section 6.3Fiscal Year. The fiscal year of the Company (the “Fiscal Year”) shall
be the calendar year or such other period as shall be determined by the Manager;
provided, however, that the last Fiscal Year of the Company shall end on the
date on which the Company is terminated.


ARTICLE 7. POWERS, RIGHTS AND DUTIES OF THE MEMBERS


Section 7.1Limitations. The Members shall not participate in the management or
control of the Company's business nor shall they transact any business for the
Company, nor shall they have the power to act for or bind the Company, said
powers being vested solely and exclusively in the Manager. The Members shall
have no interest in the properties or assets of the

15

--------------------------------------------------------------------------------




Manager, or any equity therein, or in any proceeds of any sales thereof (which
sales shall not be restricted in any respect), by virtue of acquiring or owning
an Interest in the Company.


Section 7.2Liability. Subject to the provisions of the Act, no Member shall be
liable for the repayment, satisfaction or discharge of any Company liabilities
in excess of the balance of such Member's Capital Account. No Member shall be
personally liable for the return of any portion of the Capital Contributions (or
any return thereon) of any other Member.


Section 7.3Priority. Except as otherwise provided in this Agreement, no Member
shall have priority over any other Member as to Company allocations or
distributions.


Section 7.4Call Right. Subject to Section 7.4(f) and any forfeiture of Units
provided for herein, in the event that Station Holdco exercises its rights to
call Station Holdco Profit Units held by the Company upon the termination of the
employment of a Member by Station Casinos or any of its respective Affiliates
for any reason or in connection with a request to Transfer Units as a result of
the dissolution of the marriage of a Member or the exercise of community
property rights (the “Station Holdco Call”), the Company shall promptly notify
(the “Call Notice”) the applicable Member (the “Call Member”) that it will
purchase such number of Vested Units held by such Member as are attributable to
the Station Holdco Profit Units that are subject to the Station Holdco Call (it
being understood that any Unvested Units held by the Call Member shall have been
automatically forfeited for no consideration of any kind or description
concurrently with the termination of such Call Member's employment with Station
Casinos or its Affiliates) and that were not automatically forfeited in
connection with such termination (such Vested Units, the “Called Units”) at the
price and in accordance with the terms and conditions set forth below:
(a)The Call Notice shall set forth the number of Called Units and the date of
closing of the purchase and sale contemplated by the Call Notice (the “Call
Closing Date”), which Call Closing Date shall be substantially concurrently with
the closing of the sale of Station Holdco Profit Units pursuant to the Station
Holdco Call. The Call Notice shall contain a reasonably detailed description of
the procedures to be taken, and the documentation to be executed, in order to
effectuate the closing of the purchase and sale contemplated thereby.


(b)At the closing of the purchase and sale contemplated by the Call Notice, the
Company and the Member shall enter into an agreement, in form and substance
acceptable to it, to pay to the Member, in exchange for the Called Units, an
amount (the “Call Purchase Price”) equal to the purchase price paid to the
Company in respect of the Station Holdco Call. Such Call Purchase Price shall be
payable by the Company promptly following receipt by the Company of a payment in
respect of the Station Holdco Call pursuant to the Plan.


(c)Subject to the immediately succeeding sentence, the Company and the Call
Member shall use their respective commercially reasonable efforts to consummate
the closing of the purchase and sale contemplated by the Call Notice on the Call
Closing Date. If the Company is unable or unwilling to complete the purchase of
the Called Units by the date which is 30 days after the Call Closing Date,
subject to extension to the extent required to comply with applicable Gaming
Laws, then the Call Notice setting forth the terms of the proposed purchase and
sale shall be null and void; provided, however, that the Company shall continue
to have the right to

16

--------------------------------------------------------------------------------






deliver one or more additional Call Notices to the Members at any time
thereafter in accordance with this Section 7.4 and, in connection therewith, the
Company shall be entitled to exercise again each of its rights under this
Section 7.4 at any such time.


(d)The cost and expense incurred in connection with the purchase and sale
contemplated by this Section 7.4 (whether or not the purchase and sale is
consummated) shall be borne by the Call Member and the Company in the amounts
incurred by each of them.


(e)Immediately following the consummation of the purchase by the Company of the
Called Units pursuant to this Section 7.4, such Called Units shall automatically
be deemed to be cancelled, terminated and no longer outstanding.


(f)Notwithstanding the foregoing, it is expressly understood and agreed that
each of the rights and obligations set forth in and the actions contemplated to
be taken pursuant to this Section 7.4 shall, in all respects, be subject to, and
qualified in their entirety by, any applicable requirements of the Gaming Laws.
Section 7.5[RESERVED]


Section 7.6Mandatory Disposition Pursuant to Gaming Laws. Each Member's Interest
in the Company shall be subject to redemption or repurchase as set forth below
if:


(a)Such Member is required by any Gaming Authority to divest itself of its
Interest in the Company;


(b)Such Member is licensed to hold such Interest in the Company and such Gaming
License is subsequently revoked (pursuant to a final determination which cannot
be appealed) or such Member fails to obtain or renew any Gaming License required
for it to be a holder of its Interest in the Company and such failure continues
for 60 consecutive days;


(c)Such Member (i) takes any action or omits or fails to take any action, in
each case, in material contravention of any Gaming Laws or any requirements of
any Gaming Authority or (ii) is found (pursuant to a final determination which
cannot be appealed) not to be suitable (or found to be unsuitable) or is
otherwise found (pursuant to a final determination which cannot be appealed) not
to be qualified under any applicable Gaming Laws and, with respect to either
clause (i) or (ii) above, as applicable, the Manager determines that such
actions, omissions, failures, unsuitability or inability to be qualified could
reasonably be expected to adversely affect the Company; or


(d)Upon the occurrence of any of the events described in clauses (a) through (c)
above with respect to a Member (an “Unsuitable Member”), subject in each case to
the requirements of the Gaming Laws and the applicability of Section 3.5 hereof,
which shall control upon the occurrence of an Adjustment Event, the Company
shall have the right to purchase, buy back or redeem (which right shall be
assignable by the Company upon the approval of the Manager), upon ten days'
written notice to such Unsuitable Member, such Unsuitable Member's Interest in
the Company for an amount equal to the Fair Market Value of such Interest, or
such other amount as shall be determined by the Gaming Authorities, which
determination shall be binding on each Member, including the Unsuitable Member.
The purchase price to be paid by

17

--------------------------------------------------------------------------------




the Company to an Unsuitable Member to purchase, buy back or redeem such
Unsuitable Member's Interest shall be paid, at the option of the Company, either
(i) in cash in immediately available funds or (ii) in semi-annual payments in
arrears, together with interest thereon accrued at a rate equal to the then
prevailing “applicable federal rate” as determined under section 1274(d) of the
Code, made ratably over the five-year period immediately succeeding the date of
redemption of such Interest or such shorter period as the Company shall
determine from time to time. In order to accomplish the purposes of this Section
7.6, the Company and each Member shall (i) cause to be duly executed, filed and
recorded with the appropriate governmental agencies, including any Gaming
Authority, such documents (including amendments to this Agreement) as may be
required and (ii) take such further actions, and cause to be duly executed and
delivered such further instruments, as may be appropriate in the reasonable
judgment of the Manager. Immediately following the consummation of any such
purchase of Units by the Company, such Units shall automatically be deemed to be
cancelled, terminated and no longer outstanding.


ARTICLE 8. POWERS, RIGHTS AND DUTIES OF THE MANAGER


Section 8.1Authority.


(a)Subject to the limitations provided in this Agreement and except as
specifically provided herein, the Manager shall have exclusive and complete
authority and discretion to manage the operations and affairs of the Company and
to make all decisions regarding the business of the Company and shall have the
power to act for or bind the Company. Any action taken by the Manager shall
constitute the act of and serve to bind the Company. In dealing with the Manager
acting on behalf of the Company, no Person shall be required to inquire into the
authority of the Manager to bind the Company. Persons dealing with the Company
are entitled to rely conclusively on the power and authority of the Manager as
set forth in this Agreement.


(b)The Manager shall have all rights and powers of a “manager” under the Act,
and shall have all authority, rights and powers in the management of the Company
business to do any and all other acts and things necessary, proper, convenient
or advisable to effectuate the purposes of this Agreement.


Section 8.2Officers, Agents and Employees.


(a)Appointment and Term of Office. The Manager may appoint, and may delegate
power to appoint, such officers, agents and employees as it may deem necessary
or proper, who shall hold their offices or positions for such terms, have such
authority and perform such duties as may from time to time be determined by or
pursuant to authorization of the Manager. Except as may be prescribed otherwise
by the Manager in a particular case, all such officers shall hold their offices
at the pleasure of the Manager for an unlimited term and need not be reappointed
annually or at any other periodic interval. Any action taken by an officer of
the Company pursuant to authorization of the Manager shall constitute the act of
and serve to bind the Company. Persons dealing with the Company are entitled to
rely conclusively on authority of such officers set forth in the authorization
of the Manager. Without limiting the generality of



18

--------------------------------------------------------------------------------




the foregoing, the Members and the Manager hereby authorize and grant each of
Frank J. Fertitta, III, Marc J. Falcone and Richard J. Haskins a power of
attorney (i) to execute an IRS Form SS-4 on behalf of the Company and to take
all actions necessary to obtain a federal employer identification number from
the Internal Revenue Service, (ii) to execute the Certificate and any
application of authority to do business as a foreign limited liability company
required by the Company to do business in a jurisdiction other than Delaware and
to take all actions necessary in connection with the filing of such Certificate
or applications and (iii) to execute on behalf of the Company any certificate
required to be filed in connection with the formation of a subsidiary of the
Company and any application of authority to do business as a foreign limited
liability company required by any such subsidiary to do business in a
jurisdiction other than Delaware and to take all actions necessary in connection
with the filing of such certificates or applications.


(b)Resignation and Removal. Any officer may resign at any time upon written
notice to the Company. Any officer, agent or employee of the Company may be
removed by the Manager with or without cause at any time. The Manager may
delegate such power of removal as to officers, agents and employees not
appointed by the Manager.


Section 8.3Company Funds. Company funds shall be held in the name of the Company
and shall not be commingled with those of any other Person. Company funds shall
be used only for the business of the Company.


Section 8.4Other Activities and Competition. Neither the Manager nor any of its
Affiliates shall be required to manage the Company as its sole and exclusive
function. The Manager shall devote such time to the Company's business as the
Manager, in its sole discretion, shall deem to be necessary to manage and
supervise the Company's business and affairs in an efficient manner. The Manager
and its Affiliates may engage in or possess any interests in business ventures
and may engage in other activities of every kind and description independently
or with others in addition to those relating to the Company. Each Member
authorizes, consents to and approves of such present and future activities by
such Persons. Neither the Company nor any Member shall have any right by virtue
of this Agreement or the relationship created hereby in or to other ventures or
activities of the Manager or its Affiliates or to the income or proceeds derived
therefrom.


Section 8.5Nature and Validity of Transactions with the Manager and Affiliates.
The Manager or any Affiliate of the Manager may be employed or retained by the
Company or any Affiliate of the Company in any capacity. The validity of any
transaction, agreement or payment involving the Company and the Manager or any
of its Affiliates otherwise permitted by this Agreement shall not be affected by
reason of the relationship between the Manager and such Affiliate or the
approval of such transaction, agreement or payment by the Manager.


Section 8.6Exculpation. No Indemnified Party shall be personally liable for the
return of any portion of the Capital Contributions (or any return thereon) of
any Member. The return of such Capital Contributions (or any return thereon)
shall be made solely from the Company's assets. The Manager shall not, and no
Member shall, be required to pay to the Company or to any Member any deficit in
the Capital Account of any Member upon dissolution of the Company or otherwise.
No Member shall have the right to demand or receive property

19

--------------------------------------------------------------------------------






other than cash for its Interest in the Company. None of the Manager nor any of
its Affiliates, any member, officer, agent or employee of the Manager or any of
its Affiliates nor any other Indemnified Party shall be liable, responsible or
accountable in damages or otherwise to the Company or any Member for any loss
incurred as a result of any act or failure to act by such Person on behalf of
the Company unless such loss is finally determined by a court of competent
jurisdiction to have resulted solely from such Person's fraud or willful
misconduct.


Section 8.7Limits on the Power of the Manager. Anything in this Agreement to the
contrary notwithstanding, no action shall be taken by the Manager, or by any
officer, agent or employee of the Company, without the written consent or
ratification of the specific act by all of the Members given in this Agreement
or by other written instrument executed and delivered by all the Members
subsequent to the date of this Agreement, which would cause or permit the
Company to:


(a)knowingly make, do or perform any act, or knowingly cause any act to be made,
done or performed, which would make it impossible to carry on the ordinary
business of the Company;


(b)possess Company property, or assign Company property, for other than a
Company purpose; or
(c)admit a Person as a Member, except as provided in this Agreement.


Section 8.8Tax Matters Partner. For purposes of section 6231(a)(7) of the Code,
the “Tax Matters Partner” shall be Station Holdco LLC as long as it remains a
Member of the Company and, thereafter, a Member designated by the Manager. The
Tax Matters Partner shall keep the Members fully informed of any inquiry,
examination or proceeding, including, without limitation, promptly notifying
Members of the beginning and completion of an administrative proceeding
involving the Company promptly upon such notice being received by the Tax
Matters Partner.


Section 8.9Indemnification of the Manager, Officers and Agents.


(a)The Company shall indemnify and hold harmless the Manager and its Affiliates,
and the former and current officers, agents and employees of the Company, the
Manager and each such Affiliate (each, an “Indemnified Party”), from and against
any loss, expense, damage or injury suffered or sustained by them, by reason of
any acts, omissions or alleged acts or omissions arising out of their activities
on behalf of the Company or in furtherance of the interests of the Company,
including any judgment, award, settlement, reasonable attorneys' fees and other
costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim if the acts, omissions or alleged acts or
omissions upon which such actual or threatened action, proceeding or claims are
based were not a result of fraud, gross negligence or willful misconduct by such
Indemnified Party. Any indemnification pursuant to this Section 8.9 shall only
be from the assets of the Company.


(b)Expenses (including attorneys' fees) incurred by an Indemnified Party in a
civil or criminal action, suit or proceeding shall be paid by the Company in
advance of the final disposition of such action, suit or proceeding; provided
that if an Indemnified Party is advanced



20

--------------------------------------------------------------------------------








such expenses and it is later determined that such Indemnified Party was not
entitled to indemnification with respect to such action, suit or proceeding,
then such Indemnified Party shall reimburse the Company for such advances. No
amendment, modification or deletion of this Section 8.9 shall apply to or have
any effect on the right of any Indemnified Party to indemnification for or with
respect to any acts or omissions of such Indemnified Party occurring prior to
such amendment, modification or deletion.


Section 8.10Liability. The Manager shall not be liable for the repayment,
satisfac-tion or discharge of any Company liabilities.


Section 8.11Expenses. The Company shall pay for all expenses incurred in
connection with the operation of the Company's business. The Members, Manager,
officers, agents and employees of the Company shall be entitled to receive out
of Company funds reimbursement of all Company expenses expended by such Persons.


Section 8.12Standard of Care. Notwithstanding anything to the contrary set forth
in this Agreement or under applicable law, neither the Manager nor any officer
of the Company shall be liable to the Company, any Member, any Assignee or any
other equity holder in or creditor of the Company for any action taken on behalf
of the Company, except for such actions as constitute fraud or willful
misconduct. To the extent that the Manager or an officer of the Company has any
liabilities or duties at law or in equity, including fiduciary duties or other
standard of care, more expansive than those set forth in this Section 8.12, such
liabilities and duties are hereby limited, to the extent permitted under the
Act, to those set forth in the first sentence of this Section 8.12.


Section 8.13Replacement Manager. From time to time, the Manager may appoint a
replacement or successor Manager to perform the duties of Manager hereunder.


ARTICLE 9. TRANSFERS OF INTEREST BY MEMBERS


Section 9.1General.
            
(a)    No Member may sell, assign, pledge or in any manner dispose of or create
or suffer the creation of a security interest in or any encumbrance on all or a
portion of its Interest in the Company, including pursuant to applicable law,
including the laws of intestacy, by will or descent or pursuant to an agreement,
settlement or order entered into in connection with the dissolution of a
marriage or the exercise of community property rights, without the consent of
the Manager, which may be withheld or denied in the sole discretion of the
Manager. In the event that any Transfer of Units is requested in connection with
the dissolution of the marriage of any Member or the exercise of community
property rights, the Units that are subject to such request shall be subject to
the call described in Section 7.9 hereof.


Section 9.2Indirect Transfers. Notwithstanding anything to the contrary herein,
if any Member is an entity that was formed solely for the purpose of acquiring
an Interest or that has no substantial assets other than an Interest, such
Member agrees that (a) its common stock, membership interests, partnership
interests or other equity interests (and common stock, membership interests,
partnership interests or other equity interests in any similar entities



21

--------------------------------------------------------------------------------






controlling such Member) will note the restrictions contained in this Article 9
and (b) no common stock, membership interests, partnership interests or other
equity interests of such Member may be transferred to any Person other than in
accordance with the terms and provisions of this Article 9, as if such common
stock, membership interests, partnership interests or other equity interests
were Interests and the holders thereof were Members.


Section 9.3Gaming Approvals. Notwithstanding anything to the contrary set forth
in this Article 9 or this Agreement generally, no Person may be admitted as a
Member, and no Units in the Company may be issued, transferred or pledged
without the prior approval of each Gaming Authority (to the extent such approval
is required) and otherwise in compliance with all applicable Gaming Laws and
with the Gaming Licenses of the Company, Station Holdco, Station Casinos and any
of their respective Affiliates.


ARTICLE 10. RESIGNATION OF MEMBERS;
TERMINATION OF COMPANY; LIQUIDATION
AND DISTRIBUTION OF ASSETS


Section 10.1Resignation of Members. Except as otherwise specifically permitted
in this Agreement, a Member may not resign, retire or withdraw from the Company
unless agreed to in writing by the Manager. The Manager shall reflect any such
withdrawal by preparing and executing an amendment to this Agreement, dated as
of the date of such withdrawal, and the withdrawing Member (or such Member's
successors-in-interest) shall have none of the powers of a Member hereunder and
shall only have such rights of an assignee of a limited liability company
interest under the Act as are consistent with the other terms and provisions of
this Agreement and with no other rights under this Agreement. The Manager may,
in its sole discretion, cause the Company to distribute to the withdrawing
Member the balance in its Capital Account on the date of withdrawal. Upon the
distribution to the withdrawing Member of the balance in his Capital Account,
the withdrawing Member shall have no further rights with respect to the Company.
Any Member resigning, retiring or withdrawing in contravention of this Section
10.1 shall indemnify, defend and hold harmless the Company, the Manager and all
other Members from and against any losses, expenses, judgments, fines,
settlements or damages suffered or incurred by the Company or any such other
Member arising out of or resulting from such resignation, retirement or
withdrawal.


Section 10.2Dissolution of Company.


(a)The Company shall be dissolved, wound up and terminated as provided herein
upon the first to occur of the following:


(i)a decree of dissolution of the Court of Chancery of the State of Delaware
pursuant to section 18-802 of the Act;


(ii)the determination of the Manager to dissolve the Company; or


(iii)the occurrence of any other event that would make it unlawful for the
business of the Company to be continued.



22

--------------------------------------------------------------------------------




Except as expressly provided herein or as otherwise required by the Act, the
Members shall have no power to dissolve the Company.


(b)In the event of the dissolution of the Company for any reason, the Manager or
a liquidating agent or committee appointed by the Manager shall act as a
liquidating agent (the Manager or such liquidating agent or committee, in such
capacity, is hereinafter referred to as the “Liquidator”) and shall commence to
wind up the affairs of the Company and to liquidate the Company assets. The
Members shall continue to share all income, losses and distributions during the
period of liquidation in accordance with Articles 4 and 5. The Liquidator shall
have full right and unlimited discretion to determine the time, manner and terms
of any sale or sales of Company assets pursuant to such liquidation, giving due
regard to the activity and condition of the relevant market and general
financial and economic conditions.


(c)The Liquidator shall have all of the rights and powers with respect to the
assets and liabilities of the Company in connection with the liquidation and
termination of the Company that the Manager would have with respect to the
assets and liabilities of the Company during the term of the Company, and the
Liquidator is hereby expressly authorized and empowered to execute any and all
documents necessary or desirable to effectuate the liquidation and termination
of the Company and the transfer of any Company assets.


(d)Notwithstanding the foregoing, a Liquidator which is not a Member shall not
be deemed a Member and shall not have any of the economic interests in the
Company of a Member; and such Liquidator shall be compensated for its services
to the Company at normal, customary and competitive rates for its services to
the Company, as reasonably determined by the Manager.


Section 10.3Distribution in Liquidation. The Company's assets shall be applied
in the following order of priority:


(a)first, to pay the costs and expenses of the winding up, liquidation and
termination of the Company;
(b)second, to creditors of the Company, in the order of priority provided by
law, including fees, indemnification payments and reimbursements payable to the
Members or their Affiliates, but not including those liabilities (other than
liabilities to the Members for any expenses of the Company paid by the Members
or their Affiliates, to the extent the Members are entitled to reimbursement
hereunder) to the Members in their capacity as Members;


(c)third, to establish reserves reasonably adequate to meet any and all
contingent or unforeseen liabilities or obligations of the Company; provided,
however, that at the expiration of such period of time as the Liquidator may
deem advisable, the balance of such reserves remaining after the payment of such
contingencies or liabilities shall be distributed as hereinafter provided; and


(d)fourth, the remainder to the Members in accordance with Section 5.1 hereof.

23

--------------------------------------------------------------------------------




If the Liquidator, in its sole discretion, determines that Company assets other
than cash are to be distributed, then the Liquidator shall cause the Value of
the assets not so liquidated to be determined (with any such determination
normally made by the Manager in accordance with the definition of “Value” being
made instead by the Liquidator). Such assets shall be retained or distributed by
the Liquidator as follows:
(i)the Liquidator shall retain assets having a value, net of any liability
related thereto, equal to the amount by which the cash net proceeds of
liquidated assets are insufficient to satisfy the requirements of clauses (a),
(b), and (c) of this Section 10.3; and


(ii)the remaining assets shall be distributed to the Members in the manner
specified in clause (d) of this Section 10.3.


If the Liquidator, in its sole discretion, deems it not feasible or desirable to
distribute to each Member its allocable share of each asset, the Liquidator may
allocate and distribute specific assets to one or more Members as the Liquidator
shall reasonably determine to be fair and equitable, taking into consideration,
inter alia, the Value of such assets and the tax consequences of the proposed
distribution upon each of the Members (including both distributees and others,
if any). Any distributions in-kind shall be subject to such conditions relating
to the disposition and management thereof as the Liquidator deems reasonable and
equitable.


Section 10.4Final Reports. Within a reasonable time following the completion of
the liquidation of the Company's assets, the Liquidator shall deliver to each of
the Members a statement which shall set forth the assets and liabilities of the
Company as of the date of complete liquidation and each Member's portion of
distributions pursuant to Section 10.3.


Section 10.5Rights of Members. Each Member shall look solely to the Company's
assets for all distributions with respect to the Company and such Member's
Capital Contribution (including return thereof), and such Member's share of
profits or losses thereon, and shall have no recourse therefor (upon dissolution
or otherwise) against any other Member or the Manager. No Member shall have any
right to demand or receive property other than cash upon dissolution and
termination of the Company.


Section 10.6Deficit Restoration. Notwithstanding any other provision of this
Agreement to the contrary, upon liquidation of a Member's Interest in the
Company (whether or not in connection with a liquidation of the Company), no
Member shall have any liability to restore any deficit in its Capital Account.
In addition, no allocation to any Member of any loss, whether attributable to
depreciation or otherwise, shall create any asset of or obligation to the
Company, even if such allocation reduces the Capital Account of any Member or
creates or increases a deficit in such Capital Account; it is also the intent of
the Members that no Member shall be obligated to pay any such amount to or for
the account of the Company or any creditor of the Company. No creditor of the
Company is intended as a third-party beneficiary of this Agreement nor shall any
such creditor have any rights hereunder.


Section 10.7Termination. The Company shall terminate when all property owned by
the Company shall have been disposed of and the assets shall have been
distributed as



24

--------------------------------------------------------------------------------




provided in Section 10.3. The Liquidator shall then execute and cause to be
filed a Certificate of Cancellation of the Company.


ARTICLE 11. NOTICES AND VOTING


Section 11.1Notices. All notices, demands or requests required or permitted
under this Agreement must be in writing, and shall be made by hand delivery,
certified mail, overnight courier service, electronic mail or facsimile to the
address, electronic mail address or facsimile number set forth below such
Member's name on its signature page hereto, but any party may designate a
different address, electronic mail address or facsimile number by a notice
similarly given to the Company. Any such notice or communication shall be deemed
given when delivered by hand, if delivered on a Business Day, the next Business
Day after delivery by hand if delivered by hand on a day that is not a Business
Day; 4 Business Days after being deposited in the United States mail, postage
prepaid, return receipt requested, if mailed; on the next Business Day after
being deposited for next day delivery with Federal Express or a similar
overnight courier; when receipt is acknowledged, whether by facsimile
confirmation or return electronic mail, if sent by facsimile or electronic mail
on a Business Day; and the next Business Day following the day on which receipt
is acknowledged whether by facsimile confirmation or return electronic mail, if
sent by facsimile or electronic mail on a day that is not a Business Day.


Section 11.2Voting. The Members shall not be entitled to any voting rights.


ARTICLE 12. AMENDMENT OF AGREEMENT


Section 12.1Amendments. Amendments to this Agreement may be made by the Manager
without the consent of any Member, including, without limitation, any amendment
entered into in connection with the issuance of additional Units.


Section 12.2Amendment of Certificate. In the event that this Agreement shall be
amended pursuant to this Article 12, the Manager shall amend the Certificate to
reflect such change if the Manager deems such amendment of the Certificate to be
necessary or appropriate.


Section 12.3Power of Attorney. Each Member hereby irrevocably constitutes and
appoints the Manager as its true and lawful attorney-in-fact, with full power of
substitution, in its name, place and stead to make, execute, sign, acknowledge
(including swearing to), verify, deliver, record and file, on its behalf, the
following: (i) any amendment to this Agreement which complies with the
provisions of Section 12.1 of this Agreement; (ii) the Certificate and any
amendment thereof required because this Agreement is amended, including an
amendment to effectuate any change in the membership of the Company or in the
Capital Contributions of the Members; (iii) any forfeiture, purchase or Transfer
of Interests pursuant to Section 3.6, 7.4 or 7.6; and (iv) any withdrawal,
resignation or retirement pursuant to Section 10.1. This power of attorney is a
special power of attorney and is coupled with an interest in favor of the
Manager and, as such: (i) shall be irrevocable and continue in full force and
effect notwithstanding the subsequent death or incapacity of any party granting
this power-of-attorney, regardless of whether the Company or the Manager shall
have had notice thereof; (ii) may be exercised for a Member by facsimile
signature of the Manager or, after listing all of the Members, including


such Member, by a single signature of the Manager acting as attorney-in-fact for
all of them; and (iii) shall survive the delivery of an assignment by a Member
of the whole or any portion of its Interest in the Company, except that where
the assignee thereof has been approved by the Manager for admission to the
Company as a Substituted Member, this power-of-attorney given by the assignor
shall survive the delivery o

25

--------------------------------------------------------------------------------




f such assignment for the sole purpose of enabling the Manager to execute,
acknowledge, and file any instrument necessary to effect such substitution.


ARTICLE 13. MISCELLANEOUS


Section 13.1Confidentiality. Each Member agrees that, except with the prior
written consent of the Manager, it shall at all times keep confidential and not
divulge, furnish or make accessible to anyone any confidential information,
knowledge or data concerning or relating to the business or financial affairs of
the other parties to which such party has been or shall become privy by reason
of this Agreement, discussions or negotiations relating to this Agreement or the
relationship of the parties contemplated hereby. The provisions of this Section
13.1 shall survive termination of this Agreement.


Section 13.2Entire Agreement. This Agreement, the Station Holdco LLC Agreement,
the Plan and, with respect to each Member, the Award Agreement or Award
Agreements executed by such Member constitute the entire agreement among the
parties with respect to the subject matter hereof. Such agreements and
instruments supersede any prior agreement or understandings among them with
respect to the subject matter hereof. This Agreement may not be modified or
amended in any manner other than as set forth herein.


Section 13.3Governing Law. This Agreement and the rights of the parties
hereunder shall be governed by and interpreted in accordance with the law of the
State of Delaware.


Section 13.4Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced as a result of any rule of law
or public policy, all other terms and other provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated by this
Agreement are fulfilled to the greatest extent possible.
Section 13.5Effect. Except as herein otherwise specifically provided, this
Agreement shall be binding upon and inure to the benefit of the parties and
their legal representatives, successors and permitted assigns.


Section 13.6Captions. Captions contained in this Agreement are inserted only as
a matter of convenience and in no way define, limit or extend the scope or
intent of this Agreement or any provision hereof.

26

--------------------------------------------------------------------------------






Section 13.7Counterparts. This Agreement may contain more than one counterpart
of the signature page and this Agreement may be executed by the affixing of the
signatures of each of the Members to one of such counterpart signature pages.
All of such counterpart signatures pages shall be read as though one, and they
shall have the same force and effect as though all of the signers had signed a
single signature page.


Section 13.8Waiver of Partition. The Members hereby agree that the Company
assets are not and will not be suitable for partition. Accordingly, each of the
Members hereby irrevocably waives any and all rights (if any) that such Member
may have to maintain any action for partition of any of such assets.


Section 13.9Waiver of Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM, ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY MATTER ARISING HEREUNDER.


Section 13.10Waiver of Judicial Dissolution. The Manager and each Member agrees
that irreparable damage would occur if the Manager or any Member should bring or
have brought on its behalf an action for judicial dissolution of the Company.
Accordingly, the Manager and each Member accepts the provisions under this
Agreement as such Member's sole entitlement on dissolution of the Company and
waives and renounces all rights to seek or have sought for such Member a court
decree of dissolution or to seek the appointment by a court of a liquidator for
the Company.


Section 13.11Binding Arbitration. Any dispute, claim or controversy arising out
of or relating to this Agreement that cannot be resolved amicably by the
parties, including the scope or applicability of this agreement to arbitrate,
shall be determined by binding arbitration pursuant to section 349 of the Rules
of the Court of Chancery of the State of Delaware if it is eligible for such
arbitration. If the dispute claim or controversy is not eligible for such
arbitration, it shall be settled by arbitration administered by the American
Arbitration Association (“AAA”) in accordance with its Commercial Rules and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Any AAA arbitration proceeding shall be conducted
in the Las Vegas, Nevada. The AAA arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including the issuance of an injunction or other equitable relief.
However, any party may, without inconsistency with this arbitration provision,
apply to any court having jurisdiction hereof and seek interim provisional,
injunctive or other equitable relief until the arbitration award is rendered or
the controversy is otherwise resolved. Except as necessary in court proceedings
to enforce this arbitration provision or an award rendered hereunder, or to
obtain interim relief, neither a party to an arbitration pursuant to this
Section 13.11 nor an arbitrator may disclose the existence, content, or results
of any arbitration hereunder without the prior written consent of both parties.
All proceedings and all documents prepared in connection with any arbitration
pursuant to this Section 13.11 shall be confidential and, unless otherwise
required by law or regulation, the subject matter and content thereof shall not
be disclosed to any Person other than the parties to the proceedings, their
counsel, witnesses and experts, the arbitrator and, if involved, the court and
court staff.











27

--------------------------------------------------------------------------------






LIMITED LIABILITY COMPANY AGREEMENT OF
SH EMPLOYEECO LLC
IN WITNESS WHEREOF, the undersigned Manager has caused this counterpart
signature page to the Limited Liability Company Agreement of SH Employeeco LLC
to be duly executed as of the date first above written.


STATION HOLDCO LLC


By: /s/ Thomas M. Friel         
Name:     Thomas M. Friel
Title:    Executive Vice President and Treasurer


Address for Notices:    


1505 S. Pavilion Center Dr.
Las Vegas, NV 89135
Attn:    Richard J. Haskins


Phone:    (702) 495-4256
Fax:    (702) 495-3310
E-mail:     rhaskins@fertitta.com



